Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
2. 	Claims 1-49 are allowed over prior art.
3.	The following is an examiner’s statement of reasons for allowance: 
The prior art fail to teach the particular limitation in combination with all the
limitations of the claim with respect to claim 1, 8, 15, 22, 29, 36 and 43 transmitting a second uplink signal via at least one cell of the second cell group, wherein transmission timing of the second uplink signal is based on: a second cell of the second cell group; and the timing adjustment associated with the first cell group.
The dependent claims depend on claims 1, 8, 15, 22, 29, 36 and 43 therefore, the dependent claims are rejected as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the

3180. The examiner can normally be reached on 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor Hassan Phillips can be reached on 571-272-3490. The fax phone number
for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR
only. For more information about the PAIR system, see hittp://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467
February 26, 2022

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467